McCARTY, J.,
concurs.
STBAUP,. J.
I concur. I, too, think the evidence is insufficient to support the verdict, not on the theory that the plaintiff had proved facts from which just and reasonable inferences may be deduced showing negligence and that such inferences were overcome or destroyed by positive and direct evidence of no negligence, but that the plaintiff failed to show negligence either by direct or indirect evidence. I do not concur in the principle so broadly stated that just and reasonable inferences showing negligence deduced from proven, facts are, in all cases, overcome or destroyed by positive and direct evi-*112deuce of no negligence, for there are instances where indirect evidence or inferences of negligence may have as much probative weight and effect as positive and direct evidence'of no negligence. The case of Christensen v. Railroad, 35 Utah, 137, 99 Pac. 676, 20 L. R. A. (N. S.) 255, 18 Ann. Cas. 1159, was not decided on the theory that the plaintiff had sufficiently proved a case of negligence, by inferences or indirect evidence, and that such inferences were overcome or destroyed by positive and direct evidence of no negligence, but that the plaintiff had wholly failed to show, either by direct or indirect evidence, any negligence in the management of the train, or any fault or defect in the condition or construction of the coach door, and that the charged negligence could not be inferred from the mere happening of the accident and injury.